Case 4:16-cv-01414 Document 685 Filed on 10/21/19 in TXSD Page 1 of 1

October 21, 2019
United States Courts
Southern District of Texas
FILED

OCT 21 2019

David J. Bradley, Clerk of Court

Koretta Brown

The Young and the Politics — Founder/President

Statement of Intent to Appear

To whom ever this may concern:

This letter shall serve as my statement of intent to appear at the court proceedings in the
Maranda Odonnell v. Harris County, TX (Case#: 4:16-cv-01414) on October 28, 2019 at 8:30am. | would
like to provide a statement in support of the plaintiff and the bail reform movement. As a person of
color, the U.S. criminal justice system has done exceptional harm to communities that look like mine.
Ending the cash bail system in Harris County would be an important step in making the justice system

more fair and equitable.

Sincerely,

a
